       Case: 3:04-cr-00127-jdp Document #: 169 Filed: 09/13/21 Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT

                         FOR THE WESTERN DISTRICT OF WISCONSIN



UNITED STATES OF AMERICA,

                                     Plaintiff,                       ORDER

                                v.                                04-cr-127-jdp-1

MARK F. BRUMMITT,

                                     Defendant.



        A hearing on the probation office's petition for judicial review of Mark F. Brummitt’s

supervised release was held on September 7, 2021, before U.S. District Judge James D. Peterson.

The government appeared by Assistant U.S. Attorney Laura Przybylinski Finn. Defendant was

present in person and by counsel William Jones. Also present was Senior U.S. Probation Officer

Nicholas Tuma.

       From the record I make the following findings of fact.

                                                  FACTS

       Defendant was sentenced in the Western District of Wisconsin on January 13, 2005,

following his conviction for Possession of CD-ROM disks that were transported in interstate and

foreign commerce and contained visual depictions of a minor engaged in sexually explicit conduct,

in violation of 18 U.S.C. § 2252(a)(4)(B). This offense is a Class C felony. Defendant was

committed to the custody of the Bureau of Prisons to serve a term of imprisonment of 162 months,

to run consecutively to the probation revocation term imposed on him by the Circuit Court for

Oneida County, Wisconsin, in Case No. 01CF167, with a three-year term of supervised release to
        Case: 3:04-cr-00127-jdp Document #: 169 Filed: 09/13/21 Page 2 of 5




follow. On September 6, 2006, his federal sentence was amended to 125 months’ imprisonment,

to run consecutively to the probation revocation term imposed in Case No. 01CF167. The three-

year term of supervised release was unchanged. Defendant began his first term of supervised

release on November 10, 2014. On June 17, 2016, his supervised release was revoked, and he was

sentenced to 14 months’ custody, to be followed by a 22-month term of supervised release. On

June 14, 2017, defendant began his second term of supervised release. This term of supervised

release was revoked on January 29, 2019, and he was sentenced to 14 months’ custody, to be

followed by a 22-month term of supervised release. Defendant’s third term of supervised release

was revoked on September 11, 2020. He was sentenced to another 14 months’ custody, to be

followed by a 22-month term of supervised release. The aforementioned revocations were based

upon his unauthorized possession and use of technology devices, prohibited contact with minors,

and refusal to comply with sex offender treatment.

       Defendant began his fourth term of supervised release on February 11, 2021.

       Defendant violated Standard Condition No. 2 requiring him to follow the probation

officers’ instructions. There were several occasions since the commencement of his term of

supervised release where defendant failed to follow the instructions of the U.S. Probation Office

and his treatment provider regarding his ability to manage his high-risk behaviors in the

community. I find, over defendant’s own denials, that defendant has gone to parks where children

play, finding places to sit to watch them, and returning to those same parks in hopes to see those

same children again because he was attracted to them. Defendant divulged masturbating to the

thoughts of children, which reinforces his high-risk thoughts and behaviors.

       Defendant violated Special Condition No. 3 prohibiting him to meet or spend time with

any person under the age of 18 when the defendant admitted to his supervising probation officer


                                                     2
        Case: 3:04-cr-00127-jdp Document #: 169 Filed: 09/13/21 Page 3 of 5




he spoke to and spent time with individuals under the age of 18 without permission. I find that

defendant has spoken with persons under the age of 18 while riding his bicycle on bike paths. He

also was in a restroom with a boy under the age of 18, and then had a long conversation with the

boy’s father afterward. Although defendant denies conversing with the boy, defendant spent time

with the boy and his father without the permission of the supervising officer.

       Defendant violated Special Condition No. 7 requiring him to undergo psychosexual

evaluations which involve the use of polygraph examinations and to participate in outpatient sex

offender counseling. Defendant is required to follow all treatment requirements and restrictions.

On June 17, 2021, he showed a “significant response indicative of deception” during a polygraph

examination. Defendant has not followed all the instructions and directives from his treatment

provider to avoid high-risk behaviors involving minors.




                                        CONCLUSIONS

       Defendant’s criminal history category is VI. With a Grade C violation, defendant has an

advisory guideline range of imprisonment of 8 to 14 months. The statutory maximum to which

defendant can be sentenced upon revocation is 36 months, pursuant to 18 U.S.C. § 3583(e)(3),

because the offense of conviction is a Class C felony. Title 18 U.S.C. § 3583(h) authorizes another

term of supervised release to follow imprisonment.

       Defendant’s violations are highly concerning, given his history of sex offenses and the

grooming behavior described in his presentence report. Nevertheless, I decline to revoke his

supervision. I will instead modify his conditions to address his inappropriate high-risk behavior.

Defendant has agreed to these additional conditions.



                                                     3
            Case: 3:04-cr-00127-jdp Document #: 169 Filed: 09/13/21 Page 4 of 5




                                               ORDER

            IT IS ORDERED that the conditions of supervised release imposed on defendant on

     September 11, 2020, are amended to add the following Special Conditions:

              SPECIAL CONDITIONS OF SUPERVISION                             JUSTIFICAITON

9)       Defendant shall not go to, or remain at, any place for   Pursuant to 18 U.S.C. § 3563(b)(6), the
         the purpose of observing, communicating with, or         Court may provide that a defendant
         spending time with minors. Defendant must stay at        “refrain from frequenting specified
         least 1,000 feet away from any recreational or           kinds of places’ which has been
         educational facility devoted to children, such as        specifically defined above. The Court
         schools, playgrounds, skate parks, water parks,          has the authority to provide for public
         public swimming pools (if any children are present),     protection and rehabilitation under 18
         children’s areas in museums, and toy stores.             U.S.C. § 3553(a)(2)(C) and (D). This
         Exceptions to this condition must be approved in         special     condition    enables    the
         advance by the supervising U.S. Probation Officer.       supervising U.S. probation officer to
                                                                  satisfy the statutory requirements to
                                                                  keep informed of the conduct and
                                                                  condition of the defendant, report the
                                                                  defendant’s conduct and condition to
                                                                  the Court, and aid the defendant and
                                                                  bring about improvements in his
                                                                  conduct and condition pursuant to 18
                                                                  U.S.C. §§ 3603(2)-(3).
10)      Participate for a period of 180 days in a location       Based on the offense of conviction and
         monitoring program that may include the following        the need to protect the public from
         technologies: active GPS monitoring.       Defendant     further criminal activity perpetrated by
         shall abide by the technology requirements               the defendant.
         implemented at the direction of the supervising U.S.
         Probation Officer. Defendant shall be responsible for
         the cost of location monitoring. During this period,
         defendant shall remain at defendant’s residence every
         day from 7:00pm to 6:00am.            Exceptions for
         employment and education purposes; religious
         services; medical, mental health, and substance abuse
         treatment; attorney visits; court appearances; and
         other activities are to be pre-approved by the
         supervising U.S. Probation Officer.




                                                      4
Case: 3:04-cr-00127-jdp Document #: 169 Filed: 09/13/21 Page 5 of 5




     Entered this 13TH day in September, 2021



                                BY THE COURT:

                                /s/


                                James D. Peterson
                                District Judge




                                       5
